15 F.3d 1085NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
John B. GRINOLS, Plaintiff-Appellant,v.STATE of ALASKA, Defendant-Appellee.
No. 93-35474.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 1, 1994.*Decided Feb. 3, 1994.

Before:  WRIGHT, REAVLEY,** and LEAVY, Circuit Judges.


1
MEMORANDUM***


2
For the reasons stated in the Magistrate Judge's Final Report and Recommendation, filed March 16, 1993, which was adopted by the district court on March 22, 1993, we affirm the dismissal of the petitioner's writ of habeas corpus without prejudice for failure to exhaust state remedies.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Thomas M. Reavley, Senior United States Circuit Judge, Fifth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3